DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “invention”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-18 are objected to because of the following informalities:  each claim ends with a semicolon, not a period.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 10-12, & 14-17, the term “clean” is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 2, the term “respectable” is used by the claim to mean “respective,” while the accepted meaning is “worthy of respect” or “decent or correct in character or behavior.” The term is indefinite because the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
Regarding claim 3, the term “suitable” is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 9, the term “excessive” is a relative term which renders the claim indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 10, the recitation of method step(s) “wherein the slider acts on the second tabletop link to pivot it around its short edge and to open it, thereby revealing the clean tabletop surface” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “wherein the slider [is capable of acting] on the second tabletop link to pivot it around its short edge and to open it, thereby revealing the clean tabletop surface”.  
Regarding claim 11, the recitation of method step(s) “the said tabletop is rotated by actuator around its central longitudinal axis by 180 degrees to turn the tabletop surface upside down to reveal the clean dining surface” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “the said tabletop [can be] rotated by actuator around its central longitudinal axis by 180 degrees to turn the tabletop surface upside down to reveal the clean dining surface”.  
Regarding claim 13, the recitation of method step(s) “wherein the tabletop link is turned upside down by predefined actions of two actuators on leg members and the peg and groove mechanism” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “wherein the tabletop link [can be] turned upside down by predefined actions of two actuators on leg members and the peg and groove mechanism”.  
Regarding claim 14, the recitation of method step(s) “clean tabletop surface is rolled up underneath the tabletop link when stowed away and unrolls atop of tabletop link to reveal clean dining surface” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “clean tabletop surface [can be] rolled up underneath the tabletop link when stowed away and [can be unrolled] atop of tabletop link to reveal clean dining surface”.  
Regarding claim 15, this claim is indefinite because it depends from itself.  Clarification is required.  For examination purposes, the examiner is considering this claim to depend from claim 14.  
Regarding claim 16, the recitation of method step(s) “wherein one of the rollers is actuated and moves the clean dining surface along until the clean dining surface from beneath appears on top” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “wherein one of the rollers [can be] actuated and [can move] the clean dining surface along until the clean dining surface from beneath appears on top”.  
Regarding claim 17, the recitation of method step(s) “wherein the individual tabletop elements are pulled like a chain on top and across the soiled tabletop structural element by actuators to reveal the clean dining surface” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “wherein the individual tabletop elements [can be] pulled like a chain on top and across the soiled tabletop structural element by actuators to reveal the clean dining surface”.  
Regarding claim 18, the recitation of method step(s) “wherein seating surface is automatically retracted substantially parallelly with respect to tabletop surface by implementing a parallel four bar linkage” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “wherein seating surface [can be] automatically retracted substantially parallelly with respect to tabletop surface by implementing a parallel four bar linkage”.  
Claims 2-19 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (5007673) in view of Deveze (20200054136).  
Regarding claim 1, Cheng teach(es) the structure substantially as claimed, including an automatically converting, floor raising tabletop and seating furniture element that has at least one set of clean seating and tabletop surfaces at all times comprising a tabletop surface (41); a plurality of seating surfaces (51 & upholstery thereupon); an assembly of covers (54); an extension assembly (2); a general frame (42, 52) coupling components together; wherein relative movement and position of said components is controlled by a control board (6); wherein the tabletop, seating surfaces, extension assembly and covers are automatically adjustable between a stowed away position (Fig. 6) and an extended position (Fig. 3), thereby the said components are disposed beneath or adjacent to the nearest surface defining floor when said components are in stowed away position (Figs. 5-6), and the tabletop surface, seating surface and extension assembly are disposed a greater distance above the floor defining surface when said components are in fully extended position than when the said components are in stowed away position (Fig. 6).  Cheng fail(s) to teach a control board that is IoT capable.  However, Deveze teaches making a control board IoT capable (par. 60).  It would have been obvious to one of ordinary skill in the art to make the control board of Cheng IOT capable, as taught by Deveze, in order to increase user convenience by allowing the convertible furniture element to be operated remotely.  
Regarding claim 2, Cheng teaches a tabletop surface (41), seating surface (51 & upholstery thereupon) and covers (54) that are attached to respectable attachment components (47, 535) on said extension assembly (2).  
Regarding claim 3, Cheng teaches a general frame (42, 52) rigidly embedded beneath or adjacent to the nearest surface defining floor with suitable anchoring points (520) across the perimeter (Figs. 2-3).  
Regarding claim 5, Cheng teaches a seating surface (51 & upholstery thereupon) that comprises pivotable elements (52a) for pivotable attachment to the said seating extension assembly, and stopping elements (545) for fully extended and retracted positional control.
Regarding claim 6, Cheng teaches a pivotable seating surface link (537) of the said extension assembly (2) rotates between extended and stowed away limit points with the help of gravity applying gravitational force downwards (Figs. 3-5), and is lifted up and down radially with a help of actuator (532) acting on the near extension assembly member (535).
Regarding claim 7, Cheng teaches an assembly of covers (54) that comprise concurrent pivotable cover elements (541) arranged at 90 and 180 degrees with respect to each other (Figs. 2 & 4), and acted upon by force members (544) at actuation points (543) located equidistantly from the pivot axis (52a).  
Regarding claim 18, Cheng teaches a tabletop surface (41), seating surface (51 & upholstery thereupon) and extension assembly (2) that represent a concurrent sarrus linkage actuated by at least one actuator (Figs. 3-5); wherein seating surface is automatically retracted substantially parallelly with respect to tabletop surface by implementing a parallel four bar linkage (Figs. 2-5).
Allowable Subject Matter
Claims 4, 8-17, & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637